DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s After Final Reply
	Claims 7-9 are cancelled.
	Claims 1-6 and 10 are pending.
In view of the amendment, filed on o5/23/2022, the following rejections are maintained for the reason of records as given in the Final Office action, mailed on 03/21/2022.
Rejections of claim 1-4, 10 under 35 U.S.C. 103 as being unpatentable over Hirahara et al. (JP 2015168135) in view of Koizmui (US 2017/0001294) and in further view of/as evidenced by Klaus (US 6,200,127)

Rejections of claims 5-6 under 35 U.S.C. 103 as being unpatentable over Hirahara et al. (JP 2015168135) in view of Koizmui (US 2017/0001294) and in further view of/as evidenced by Klaus (US 6,200,127) and further in view of Ring (US 2010/0286613)

Response to Arguments
Applicant's arguments, filed on 05/23/2022, have been fully considered but they are not persuasive.
Applicant argues “the rejection in view of Koizmui is improper because Koizmui is not analogous art…. Koizmui is directed to a hydraulic hammering device, which is not the same field of endeavor as a print head for a 3-D printer. Further, the teachings of Koizmui have no indication of being pertinent to the problem solved by the claimed groove, namely, to evaluate the quality of print head settings by the groove being checked for deposits during the maintenance intervals.”
This is not found persuasive. Even though the entire disclosed assembly in Koizmui (US ‘294) does not have the same functionality as to disclosed assembly in Hirahara et al. (JP ‘135), the disclosed piston (7) in Hirahara et al. (JP ‘135) has similar moving functionality as to disclosed piston (20) in Koizmui (US ‘294). That can provide a legitimacy for combining the references of Koizmui (US ‘294) with Hirahara et al. (JP ‘135) to cure the deficiency of Hirahara et al to reach to claimed piston, as claimed in claim 1. Further, in response to applicant’s arguments that Koizmui have no indication of being pertinent to the problem solved by the claimed groove, it should be noted that at least the claimed subject matter does not recite any specific problem to be solved by the claimed groove. Even though it seems that adding such functioning/feature of the groove to the claimed subject matter can provide a potential for the claimed subject matter to overcome the previous rejections. However, in absence of any claimed feature/function, the arguments are considered moot.
	Further, Applicant argues that “a person of ordinary skill in the art would not look to Koizmui for features to combine with the injection devices of Hirahara and Klaus. Koizmui discloses a completely different manner of operation, and there is nothing suggesting the features of Koizmui are applicable to, or could even be used with, the printing devices of Hirahara and Klaus. Instead the Examiner’s combination of references is based on hindsight, and is therefore improper.”
	This is not found persuasive. Koizmui is properly combinable with Hirahara and Klaus for the rationales provided earlier. Moreover, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Moreover, Applicant argues “the control groove (25) is connected to a switching valve mechanism (9) by way of a plurality of control ports. The control groove switches the front chamber into communication with a low-pressure circuit when the piston advances and supplies/discharges hydraulic oil so that an advance/retraction of the piston can be repeated… The examiner cites no reason why a person of skill in the art would add this groove to Hirahara, as Hirahara does not operate in this manner.” 
	This is not found persuasive. The control groove (25) in Koizmui is connected to a switching valve mechanism 9 that supplies hydraulic oil into the groove (25). Similarly, in Hirahara, a space is provided between the cylinder (1) and the piston (7) in order to accept the feeding material. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Hirahara in view of Koizmui so to have a groove (25) arranged between the first piston section (30) and a third piston section (46, 48) to improve controlling a thrust force in the directions of movement of the piston, so to improve upon the plasticization process ([0040] lines 12-16) therefore, Koizmui and Hirahara are properly combinable and there is a motivation to do so.
	Further, the prior art of Klaus (US ‘127) is introduced and combined with the combination of Hirahara in view of Koizmui to provide a further evidence that an empty space can be formed where a groove is located between the first and the third piston sections to ensure a continuous operation of the printhead without having any interruption in melt flow.
	Finally, Applicant argues that “As a preliminary matter, the Applicant notes that the Applicant’s specification teaches the groove is used to evaluate the quality of the print head settings by the groove being checked for deposits during maintenance intervals”, examiner would like to note that the features which applicant relies on are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
It is noted that if the above subject matter, recited in paragraph [0050] of the specification, and the subject matter recited in paragraph [0051] of the specification to be added to at least the independent claim, it can potentially provide bases for the claimed subject matter to overcome the previous rejections. As a result, if Applicant’s Counsel believes that an interview can further benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/            Primary Examiner
Art Unit 1754